       Case 4:19-cv-00126-MSD-DEM Document 3 Filed 02/03/20 Page 1 of 6 PageID# 26


Pro Se 2(Rev. 12/16)Complaint and Request for Injunction



                                       United States District Court
                                                                      for the

                                                           Eastern District of Virginia

                                                                        Civil   Division


                        Karl: Burden-El Bey
                                                                                Case No.                       (Q-ii
                                                                                           (to befilled in by the Clerk's Office)

                            Plamiiff(s)
(Write thefull name ofeach plaintiffwho isfiling this complaint.
Ifthe names ofall the plaintiffs cannotfit in the space above,
please write "see attached" in the space and attach an additional
page with thefull list ofnames.)
                                 -V-


                       Hampton VA,
                   Gregory Simms, and
          Unknown city Contractor John Doe towing


                           Defendant(s)
(Write thefull name ofeach defendant who is being sued. Ifthe
names ofall the defendants cannotfit in the space above, please
write "see attached" in the space and attach an additional page
with thefull list ofnames.)



                                   COMPLAINT AND REQUEST FOR INJUNCTION


I.        The Parties to This Complaint
          A.         The PIaintiff(s)

                    Provide the information below for each plaintiffnamed in the complaint. Attach additional pages if
                    needed.

                               Name                                 Karl: Burden-El Bey
                               Street Address                       do 804 Grimes Road

                               City and County                      Hampton

                               State and Zip Code                   Virginia Republic [23663-9998]
                               Telephone Number                   757-718-5739

                               E-mail Address                       vsai1@yahoo.com


          B.         The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person's job or title (ifknown). Attach additional pages if needed.
                                                                                                                                    Page 1 of 6
        Case 4:19-cv-00126-MSD-DEM Document 3 Filed 02/03/20 Page 2 of 6 PageID# 27

Pro Se 2(Rev. 12/16)Complaint and Request for Injunction


                     Defendant No. 1

                               Name                          Hampton VA city
                               Job or Title (ifknown)
                               Street Address              22 Lincoln street

                               City and County             Hampton
                               State and Zip Code          Virginia 23669-0000
                               Telephone Number
                               E-mail Address (ifknown)    www.hampton.gov


                     Defendant No.2

                               Name                        Gregory Simms
                               Job or Title (ifknown)      Code Compliance Inspector
                               Street Address              22 Lincoln street 3rd floor

                               City and County             Hampton
                               State and Zip Code          Virginia
                               Telephone Number            757-727-6317

                               E-mail Address (ifknown)      gregory.simms@hampton.gov


                     Defendant No. 3

                               Name                         John Doe Towing Company
                               Job or Title (ifknown)        City Contractor Towing company
                               Street Address               UNK

                               City and County             Hampton/Newport News
                               State and Zip Code          Virginia
                               Telephone Number             UNK

                               E-mail Address (ifknown)     UNK



                     Defendant No.4

                               Name

                               Job or Title (ifknown)
                                Street Address

                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (ifknown)



                                                                                              Page 2of 6
       Case 4:19-cv-00126-MSD-DEM Document 3 Filed 02/03/20 Page 3 of 6 PageID# 28


Pro Se 2(Rev. 12/16)Complaint and Request for Injunction


II.       Basis for Jurisdiction


          Federal courts are courts oflimited jurisdiction (limited power). Generally, only two types ofcases can be
          heard in federal court: cases involving a federal question and cases involving diversity ofcitizenship ofthe
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen ofone State sues a citizen of „
          another State or nation and the amount at stake is more than $75,000 is a diversity ofcitizenship case. In a
          diversity of citizenship case, no defendant may be a citizen ofthe same State as any plaintiff.

          What is the basis for federal courtjurisdiction? (check all that apply)
                [^Federal question                               HH Diversity ofcitizenship

          Fill out the paragraphs in this section that apply to this case.

          A.        If the Basis for Jurisdiction Is a Federal Question

                    List the specific federal statutes, federal treaties, and/or provisions ofthe United States Constitution that
                    are at issue in this case.
                     1. Article 1. section 10 para 1 - Contracts, 2. Article 111, section 2- Judicial process, 3. Article IV section 2 Privileges
                     and Immunities, and 4. Rights under the IV, V, and XIV Amendments to the U 8 Constitution and 18 U.S, Code 241
                     and 242



          B.        If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.        The Plaintiff(s)

                               a.        Ifthe plaintiff is an individual
                                         The plaintiff, (name)                                                          ,is a citizen ofthe
                                         State of(name)


                               b.        Ifthe plaintiff is a corporation
                                         The plaintiff, (name)                                                          ,is incorporated
                                         under the laws ofthe State of(name)
                                         and has its principal place of business in the State of(name)



                              (Ifmore than one plaintiffis named in the complaint, attach an additionalpage providing the
                              same informationfor each additionalplaintiff.)

                               The Defendant(s)

                               a.        Ifthe defendant is an individual

                                         The defendant, (name)                                                          ,is a citizen of
                                         the State of(name)                                                        . Or is a citizen of
                                         (foreign nation)



                                                                                                                                      Page 3 of 6
       Case 4:19-cv-00126-MSD-DEM Document 3 Filed 02/03/20 Page 4 of 6 PageID# 29

Pro Se 2(Rev. 12/16)Complaint and Request for Injunction




                                         Ifthe defendant is a corporation
                                         The defendant, (name)                                                   ,is incorporated under
                                         the laws ofthe State of(name)                                                       ,and has its
                                         principal place of business in the State of(name)
                                         Or is incorporated under the laws of(foreign nation)
                                         and has its principal place of business in (name)

                              (Ifmore than one defendant is named in the complaint, attach an additionalpage:providing the
                               same informationfor each additional defendant.)

                               The Amount in Controversy

                               The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                               stake-is more than $75,000, not counting interest and costs of court, because (explain):
                               Plaintiff was denied his rights by defendants by violating and trespassing upon his property and should be
                               awarded his free schedule and damages for such.




III.      Statement of Claim


          Write a short and plain statement ofthe claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiffis entitled to the injunction or other relief sought. State how each defendant
          was involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights,
          including the dates and places ofthat involvement or conduct. If more than one claim is asserted, number each
          claim and write a short and plain statement ofeach claim in a separate paragraph. Attach additional pages if
          needed.


          A.         Where did the events giving rise to your claim(s)occur?
                     Event started at 10 Bonnevllle Drive and transferred to 804 Grimes Road In the City of Hampton Virginia
                     on December 13th Plaintiffs private automobile was towed from private property and scheduled to reoccur on the
                     24th with another.. 1. Plaintife believes constitutional rights and PROP rules(64)has and are being violated by
                     actions of named Defendants who are applying and enforcing such city ordinance Chapter 24, Section 24-9 in
                     accordance to State Statutes 15.2-905 and 46.2-100. 2. Defendant believes these actions violates 18 U.S.C. 241,
                     242,42 U. S. C. 1983, Articles I, Sec. 8, para 17,18, Sec.9 para. 2& 3. Art. Ill, Sec.1 & 2. Art. IV Sec. 2. Art. V. Art.
                     VI para.ll, 2& 3, and
                      Amendments IV, V. VI. VII, X, XI, XIII and XIV
                     3. That Plaintiff is entitled to 18 U.S.C. 241, and 242. and 42 U.S.C. 1983 and 1986 and Jury trial demanded
          B.        What date and approximate time did the events giving rise to your claim(s)occur?
                      On and about December 2nd time unknown, 13th between 9am and 5pm and is set again to reoccur on the 24th




                                                                                                                                   Page 4 of 6
       Case 4:19-cv-00126-MSD-DEM Document 3 Filed 02/03/20 Page 5 of 6 PageID# 30


Pro Se 2(Rev. 12/16)Complaint and Request for Injunction


                     What are the facts underlying your claini(s)? (For example: What happened to you? Who did what?
                     Was anyone else involved? Who else saw what happened?)
                     Notices given to landlord December 2nd, and 13th pertaining to my private property (Automobiles), and Plaintiff
                    received on the 4th and 13th. On and about the 13th between 10am and 5pm unknown defendant John Doe towing
                    company (contractor) did enter without authorization and trespass upon private property to commit larceny of private
                    property(1992 Ford Crown Vic.) valued at more than $500 while Plaintiff was away. Plaintiff has received 2nd notice
                    from landlord about his other private automobiles of the same above actions to be taken on or about the 24th. Note:
                    Plaintiff is a disable Veteran in which one of the private automobiles(1992 Ford) is lift equipped to aid in disability
                    and would require great hardship if this actionis not stayed until this matter is decided by this court.




IV.       Irreparable Injury

          Explain why monetaiy damages at a later time would not adequately compensate you for the injuries you
          sustained, are sustaining, or will sustain as a result ofthe events described above, or why such compensation
          could not be measured.

         Disable Veteran private automobiles (with Lift) is used for medical appointments and private aid traveling, and the lack thereof
         shall cause great financial loss, expenses, and undue hardship to Plaintiff and caretaker. If immediate stay is not granted,
         Plaintiff with be without medical equip transporter.




V.        Relief


         State briefly and precisely what damages or other reliefthe plaintiff asks the court to order. Do not make legal
         arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
         the amounts ofany actual damages claimed for the acts alleged and the basis for these amounts. Include any
         punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
         punitive money damages.
           1. The Plaintiff respectfully request an emergency stay against all actions of the defendants until the challenged question/s of
        Federal Rule 5.1 - 2403 has a final decision on the merits.
        2. To require Defendant(John Doe City contractor)to return private property taken (1996 Green 4 door Ford with Private
        plates)
        3. Actions against Defendants in accordance to 18 U.S. Code 241, 242, 42 U.S. Code 1983,1986 and any others the court
        may award and require such payments of the attached (Affidavit of Commercial Security Agreement, Schedule A & Fee
        schedule and add damages of at lease $1,000,000.00 per
        4. Any and all such other remedies and reliefs that can be applies to this matter
        5. Plaintiff demands Jury trial




                                                                                                                                 Page 5 of 6
        Case 4:19-cv-00126-MSD-DEM Document 3 Filed 02/03/20 Page 6 of 6 PageID# 31

Pro Se 2(Rev. 12/16) Complaint and Request for Injunction




VI.       Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certiiy to the best of my knowledge, information,
          and belief that this complaint:(1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation;(2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4)the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     1 agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. 1 understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.


                     Date of signing:                       i 2/20/2019


                     Signature of Plaintiff
                     Printed Name of Plaintiff


           B.        For Attorneys


                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number

                     Name of Law Firm

                     Street Address

                     State and Zip Code
                     Telephone Number
                      E-mail Address




                                                                                                                       Page6 of 6
